Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 10-12, 14-16 and 18-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 10-12, 14-16 and 18-25 are directed towards an apparatus and method for interrupting communication resources to high priority UEs so that resources can be provided to lower priority UEs.
US 2018/0077208 (Li et al.) teaches MCPTT services that provide resources to high priority UEs but which limit the time given to the high priority UEs so that other lower priority UEs requesting access can get access to said resources as well (see Li, paragraph 22).
US 2017/0257876 (Loehr et al.) teaches a similar system and method (see Loehr, paragraph 197).
US 2017/0142756 (Lee) teaches a similar system and method (see Lee, paragraph 107).
US 2017/0094457 (Lee) teaches a similar system and method (see Lee, paragraph 85).
However the prior art of record fails to teach the following feature recited in claim 1, similar subject matter of which is recited in all the pending claims:
an interrupt manager arranged to monitor reception of interrupt requests, each interrupt request being received from one of the other UEs, to establish an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAZDA SABOURI/Primary Examiner, Art Unit 2641